 TROY LAW, PLLC
 John Troy (JT 0481)
 Aaron Schweitzer (AS 6369)
 Leanghour Lim (LL 6988)
 41-25 Kissena Boulevard Suite 103
 Flushing, NY 11355
 Tel: (718) 762-1324
 Attorney for the Plaintiff, proposed FLSA Collective and               Case No. 20-cv-00640
 potential Rule 23 Class

 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT COURT OF NEW YORK                                     29 U.S.C. § 216(b)
 ------------------------------------------------------------------ x   COLLECTIVE ACTION &
 KEIRO J. COOPER-NOLASCO,                                               FED. R. CIV. P. 23 CLASS
 on his own behalf and on behalf of others similarly                    ACTION
 situated
                                     Plaintiff,
                                     v.                                 COMPLAINT
 ROYAL WASTE SERVICES, INC
          d/b/a Royal Waste Services; and
                                                                        JURY TRIAL DEMANDED
 ROYAL WASTE RECYCLING SERVICES, INC;
 PAUL REALI,
 PETER L REALI,
 MICHAEL II REALI, and
 CHRIS ADAMS

                                     Defendants.
 ------------------------------------------------------------------ x

        Plaintiff KEIRO J. COOPER-NOLASCO (hereinafter referred to as Plaintiff), on behalf

of himself and others similarly situated, by and through his attorney, Troy Law, PLLC, hereby

brings this complaint against Defendants ROYAL WASTE SERVICES, INC d/b/a Royal Waste

Services; and ROYAL WASTE RECYCLING SERVICES, INC; PAUL REALI, PETER L

REALI, MICHAEL II REALI, and CHRIS ADAMS, and alleges as follows:

                                              INTRODUCTION

        1.       This action is brought by the Plaintiff KEIRO J. COOPER-NOLASCO, on

behalf of himself as well as other employees similarly situated, against the Defendants for

alleged violations of the Fair Labor Standards Act, (FLSA) 29 U.S.C. § 201 et seq. and New


TTroy                                                 1 of 21                          Complaint
York Labor Law (NYLL), arising from Defendants’ various willfully and unlawful

employment policies, patterns and practices.

        2.     Upon information and belief, Defendants have willfully and intentionally

committed widespread violations of the FLSA and NYLL by engaging in pattern and practice

of failing to pay its employees, including Plaintiff, minimum wage for each hour worked and

overtime compensation for all hours worked over forty (40) each workweek.

        3.     Plaintiff alleges pursuant to the FLSA, that he is entitled to recover from the

Defendants: (1) unpaid minimum wage and unpaid overtime wages, (2) liquidated damages,

(3) prejudgment and post-judgement interest; and or (4) attorney’s fees and cost.

        4.     Plaintiff further alleges pursuant to NYLL § 650 et seq. and 12 New York

Codes, Rules and Regulations § 146 (NYCRR) that he is entitled to recover from the

Defendants: (1) unpaid minimum wage compensation and unpaid overtime compensation, (2)

unpaid spread-of-hours premium, (3) up to five thousand dollars ($5,000) per Plaintiff for

Defendants’ failure to provide a Time of Hire Notice detailing rates of pay and payday, (4) up

to five thousand dollars ($5,000) per Plaintiff for Defendants’ failure to provide a paystub that

accurately and truthfully lists employee’s hours along with the employee’s name, employer’s

name, employer’s address and telephone number, employee’s rate or rates of pay, any

deductions made from employee’s wages, any allowances claimed as part of the minimum

wage, and the employee’s gross and net wages for each pay day, (5) liquidated damages equal

to the sum of unpaid minimum wage, unpaid “spread of hours” premium, unpaid overtime in

the amount of twenty five percent under NYLL § 190 et seq., § 650 et seq., and one hundred

percent after April 9, 2011 under NY Wage Theft Prevention Act, (6) 9% simple prejudgment

interest provided by NYLL, (7) post-judgment interest, and (8) attorney’s fees and costs.




TTroy                                          2 of 21                           Complaint
                                   JURISDICTION AND VENUE

        5.     This Court has original federal question jurisdiction over this controversy

under 29 U.S.C. § 216(b) and 28 U.S.C. § 1331, and has supplemental jurisdiction over the

NYLL claims pursuant to 28 U.S.C. § 1367(a).

        6.     Venue is proper in the Eastern District Court of New York pursuant to 28

U.S.C. §§ 1391(b) and (c), because Defendants conduct business in this District, and the acts

and omissions giving rise to the claims herein alleged took place in this District.

                                             PLAINTIFF

        7.      From on or about April 01, 2012 to November 13, 2019, Plaintiff KEIRO J.

COOPER-NOLASCO was employed by Defendants to work as a garbage truck driver for

Defendants at Royal Waste Services located at 187-40 Hollis Avenue, Hollis, NY 11423.

                                            DEFENDANTS

        Corporate Defendants

        8.     Defendant ROYAL WASTE SERVICES, INC d/b/a Royal Waste Services is a

foreign business corporation organized under the laws of the State of Delaware with a

principal address at 187-40 Hollis Avenue, Hollis, NY 11423.

        9.     ROYAL WASTE SERVICES, INC d/b/a Royal Waste Services is a business

engaged in interstate commerce that has gross sales in excess of five hundred thousand dollars

($500,000) per year.

        10.    ROYAL WASTE SERVICES, INC d/b/a Royal Waste Services purchased and

handled goods moved in interstate commerce.

        11.    Defendant ROYAL WASTE RECYCLING SERVICES, INC is a domestic



TTroy                                         3 of 21                             Complaint
business corporation organized under the laws of the State of New York with a principal

address at 187-40 Hollis Avenue, Hollis, NY 11423.

        12.   ROYAL WASTE RECYCLING SERVICES, INC is a business engaged in

interstate commerce that has gross sales in excess of five hundred thousand dollars ($500,000)

per year.

        13.   ROYAL WASTE RECYCLING SERVICES, INC purchased and handled

goods moved in interstate commerce.

        Owner/Operator Defendants

        14.   The Individual Defendants are officers, directors, managers and/or majority

shareholders or owners of the Corporate Defendant and being among the ten largest

shareholders and/or LLC members, are individually responsible for unpaid wages under the

New York Business Corporation Law and Limited Liability Company Law. NYBSC § 630(a),

NYLLC § 609(c).

        15.   PAUL REALI and DOS Chief Executive Officer of ROYAL WASTE

SERVICES, INC (1) had the power to hire and fire employees, (2) supervised and controlled

employee work schedules or conditions of employment, (3) determined the rate and method

of payment, and (4) maintained employee records at ROYAL WASTE SERVICES, INC d/b/a

Royal Waste Services and ROYAL WASTE RECYCLING SERVICES, INC.

        16.   PAUL REALI acted intentionally and maliciously and is an employer pursuant

to FLSA, 29 U.S.C. § 203(d) and regulations promulgated thereunder, 29 C.F.R. § 791.2,

NYLL § 2 and the regulations thereunder, and is jointly and severally liable with ROYAL

WASTE SERVICES, INC d/b/a Royal Waste Services and ROYAL WASTE RECYCLING

SERVICES, INC.



TTroy                                       4 of 21                            Complaint
        17.    PETER L REALI is the Treasurer and President of ROYAL WASTE

SERVICES, INC (1) had the power to hire and fire employees, (2) supervised and controlled

employee work schedules or conditions of employment, (3) determined the rate and method

of payment, and (4) maintained employee records at ROYAL WASTE SERVICES, INC d/b/a

Royal Waste and ROYAL WASTE RECYLING SERVICES, INC.

        18.    MICHAEL II REALI and DOS Chief Executive Officer of ROYAL WASTE

RECYCLING SERVICES, INC, (1) had the power to hire and fire employees, (2) supervised

and controlled employee work schedules or conditions of employment, (3) determined the rate

and method of payment, and (4) maintained employee records at ROYAL WASTE

RECYCLING SERVICES, INC.

        19.    MICHAEL II REALI acted intentionally and maliciously and is an employer

pursuant to FLSA, 29 U.S.C. § 203(d) and regulations promulgated thereunder, 29 C.F.R. §

791.2, NYLL § 2 and the regulations thereunder, and is jointly and severally liable with

ROYAL WASTE SERVICES, INC d/b/a Royal Waste and ROYAL WASTE RECYCLING

SERVICES, INC.

        20.    CHRIS ADAMS was Supervisor to Plaintiff, (1) had the power to hire and fire

employees, (2) supervised and controlled employee work schedules or conditions of

employment, (3) determined the rate and method of payment, and (4) maintained employee

records at ROYAL WASTE SERVICES, INC d/b/a Royal Waste Services.

        21.    CHRIS ADAMS told Plaintiff KEIRO J. COOPER-NOLASCO that he was

suspended from his job.

        22.    CHRIS ADAMS acted intentionally and maliciously and is an employer

pursuant to FLSA, 29 U.S.C. § 203(d) and regulations promulgated thereunder, 29 C.F.R. §




TTroy                                        5 of 21                           Complaint
791.2, NYLL § 2 and the regulations thereunder, and is jointly and severally liable with

ROYAL WASTE SERVICES, INC d/b/a Royal Waste Services

                                        STATEMENT OF FACTS

                                Defendants Constitute an Enterprise
        23.       Upon information and belief, Corporate Defendants ROYAL WASTE

SERVICES, INC d/b/a Royal Waste Services; and ROYAL WASTE RECYCLING

SERVICES, INC are joint employers of Plaintiff and constitute an enterprise as the term is

defined by 29 USC §203(r) insofar as they share staff, including Plaintiff, pay Plaintiff for the

work performed at the enterprise no matter what location they worked; advertise the

Corporate Defendants as an enterprise, and are otherwise engaged in related activities

performed through unified operation and/or common control for a common business purpose,

and are co-owned by the same partners.

        24.       At all times relevant herein, ROYAL WASTE SERVICES, INC d/b/a Royal

Waste Services; and ROYAL WASTE RECYCLING SERVICES, INC was, and continues to

be, an “enterprise engaged in commerce” within the meaning of FLSA.

        25.       At all relevant times, the work performed by Plaintiff was directly essential to

the business operated by ROYAL WASTE SERVICES, INC d/b/a Royal Waste Services; and

ROYAL WASTE RECYCLING SERVICES, INC.

        26.       Both ROYAL WASTE SERVICES, INC d/b/a Royal Waste Services; and

ROYAL WASTE RECYCLING SERVICES, INC have the same principal place of office

located at 187-40 Hollis Avenue, Hollis, NY 11423.

                                       Wage and Hour Claims
        27.       There are at least two hundred (200) employees, including driver and helper

for each truck.


TTroy                                            6 of 21                            Complaint
         28.    Defendants committed the following alleged acts knowingly, intentionally and

willfully against the Plaintiff, the FLSA Collective Plaintiffs, and the Class.

         29.    At all relevant times, Defendants knowingly and willfully failed to pay

Plaintiff and similarly situated employees at least the New York minimum wage for each hour

worked.

         30.    At all relevant times, Defendants knowingly and willfully failed to pay

Plaintiff his lawful overtime compensation of one and one-half times (1.5x) their regular rate

of pay for all hours worked over forty (40) in a given workweek.

         31.    While employed by Defendants, Plaintiff was not exempt under federal and

state laws requiring employers to pay employees overtime.

         32.    Defendants failed to keep full and accurate records of Plaintiff's hours and

wages.

         33.    Upon information and belief, Defendants failed to keep full and accurate

records in order to mitigate liability for their wage violations. Defendants never furnished any

notice of their use of tip credit.

         34.    At all relevant times, Defendants knowingly and willfully failed to provide

Plaintiff and similarly situated employees with Time of Hire Notice reflecting true rates of pay

and payday as well as paystub that lists employee’s name, employer’s name, employer’s

address and telephone number, employee’s rate or rates of pay, any deductions made from

employee’s wages, any allowances claimed as part of the minimum wage, and the employee’s

gross and net wages for each pay day.

         35.    Defendants knew that the nonpayment of overtime pay and New York’s

“spread of hours” premium for every day in which Plaintiff worked over ten (10) hours would




TTroy                                          7 of 21                            Complaint
financially injure Plaintiff and similarly situated employees and violate state and federal laws.

        36.      Defendants did not post the required New York State Department of Labor

posters regarding minimum wage pay rates, overtime pay, tip credit, and pay day.

        Plaintiff KEIRO J. COOPER-NOLASCO

        37.      From on or about April 01, 2012 to November 13, 2009, Plaintiff KEIRO J.

COOPER-NOLASCO was employed by Defendants to work as a garbage truck driver at 187-

40 Hollis Avenue, Hollis, NY 11423.

        38.      From on or about April 01, 2012 to November 13, Plaintiff KEIRO J.

COOPER-NOLASCO’s regular work schedule ran from:

              a. 19:00 to 5.30 for five (5) days a week from Monday through Sunday with two

                 (2) days off. There was no fixed day to take off.

              b. He had thirty minutes (30) minutes break.

              c. In three days a week he used to go home at 5:30 in the morning and in other days

                 he used to go home at 6.30 in the morning.

        39.      Thus from April 01 2012 to November 13, 2009 Plaintiff KEIRO J. COOPER-

NOLASCO regularly worked a total of Fifty (50) hours per week.

        40.      From April 1, 2012 to July 7, 2013 Plaintiff KEIRO J. COOPER-NOLASCO

was paid a flat rate of Fourteen Dollars ($14) per hour.

        41.      From July, 11 2013 to December 31,2015, Plaintiff KEIRO J. COOPER-

NOLASCO Plaintiff used to get a flat rate of Fourteen Dollars and Thirty Five Cents

($14.350) per hour.

        42.      From January 1, 2016 to June 8 2017, Plaintiff KEIRO J. COOPER-

NOLASCO was paid a flat rate of Twenty Dollars ($20) per week.



TTroy                                          8 of 21                            Complaint
        43.    From June 8, 2017 to December 31,2017 Plaintiff KEIRO J. COOPER-

NOLASCO was paid a flat rate of Twenty Dollars and Seventy Five cents ($20.75) per week.

        44.    From January 1, 2017 to June 8, 2018 Plaintiff KEIRO J. COOPER-

NOLASCO was paid a flat rate of Twenty Dollars ($20) per week.

        45.    From December 2017 to May 31, 2018 Plaintiff KEIRO J. COOPER-

NOLASCO was paid a falt rate of Twenty Dollars and Senty Five cents ( $20.25) per hour.

        46.    From June 7,2018 to February 28,2019 Plaintiff KEIRO J. COOPER-

NOLASCO was paid a flat rate Twenty Four Dollars ($25) per hour.

        47.    From March 7, 2019 to July 18, 2019 Plaintiff KEIRO J. COOPER-

NOLASCO was paid a flat rate of Twenty-Seven Dollars ($27) per hours.

        48.    From July 25 2019 to November 13, 2019 Plaintiff KEIRO J. COOPER-

NOLASCO was paid a flat rate of Twenty Eight Dollars ($28) per hour.

        49.    Although Plaintiff KEIRO J. COOPER-NOLASCO had thrity (30) minutes to

have meal but had to finish his meal withing fifteen (15) minutes.

        50.    At all relevant times, Plaintiff KEIRO J. COOPER-NOLASCO was not paid

overtime pay for all his overtime work.

        51.    Plaintiff KEIRO J. COOPER-NOLASCO used get a small amount for his

overtime work.

        52.    Only around thirty percent (30%) of the time did he receive the correct amount

on his paystub, after his complained.

        53.    For the other thirty percent (30%) where he complained but did not get paid

overtime, Plaintiff KEIRO J. COOPER-NOLASCO did not receive the full amount of

overtime worked.




TTroy                                        9 of 21                          Complaint
        54.    Finally, for the other forty percent (40%) where his paystub was incorrect but

he did not get paid, Plaintiff KEIRO J. COOPER-NOLASCO did not receive the full amount

of overtime worked.

        55.    Plaintiff KEIRO J. COOPER-NOLASCO used to get paid only straight hours

and not one and half times of his normal hourly wage for overtime.

        56.    Moreover, Plaintiff KEIRO J. COOPER-NOLASCO would get paid for

overtime only when he complained about his overtime.

        57.    Accordingly, the hours displayed on his paystub does not reflect his true hours

worked, but is an underestimation of his true hours worked.

        58.    Throughout his employment, Plaintiff KEIRO J. COOPER-NOLASCO was

not compensated for New York’s “spread of hours” premium for shifts that lasted longer than

ten (10) hours at his promised rate.

        59.    Moreover, Plaintiff KEIRO J. COOPER-NOLASCO was not paid his hourly

wages for the last one week of his employment.



                            COLLECTIVE ACTION ALLEGATIONS

        60.    Plaintiff brings this action individually and as class representative individually

and on behalf of all other and former non-exempt employees who have been or were

employed by the Defendants for up to the last three (3) years, through entry of judgment in

this case (the “Collective Action Period”) and whom were not compensated at their promised

hourly rate for all hours worked and at one and one half times their promised work for all

hours worked in excess of forty (40) hours per week (the “Collective Action Members”).




TTroy                                         10 of 21                            Complaint
                                 CLASS ACTION ALLEGATIONS

        61.    Plaintiff brings his NYLL claims pursuant to Federal Rules of Civil Procedure

(“Fed. R. Civ. P.”) Rule 23, on behalf of all non-exempt personnel employed by Defendants

on or after the date that is six years before the filing of the Complaint in this case as defined

herein (the “Class Period”).

        62.    All said persons, including Plaintiff, are referred to herein as the “Class.”

        63.    The Class members are readily ascertainable. The number and identity of the

Class members are determinable from the records of Defendants. The hours assigned and

worked, the positions held, and the rate of pay for each Class Member is also determinable

from Defendants’ records. For purpose of notice and other purposes related to this action,

their names and addresses are readily available from Defendants. Notice can be provided by

means permissible under said Fed. R. Civ. P. 23.

        Numerosity

        64.    The proposed Class is so numerous that joinder of all members is

impracticable, and the disposition of their claims as a class will benefit the parties and the

Court. Although the precise number of such persons is unknown, and the facts on which the

calculation of the number is presently within the sole control of the Defendants, upon

information and belief, there are more than forty (40) members of the class.

        Commonality

        65.    There are questions of law and fact common to the Class which predominate

over any questions affecting only individual class members, including:

        a.     Whether Defendant employed Plaintiff and the Class within the meaning of the

New York law;


TTroy                                          11 of 21                            Complaint
        b.     Whether Plaintiff and Class members are promised and not paid at their

promised hourly wage;

        c.     Whether Plaintiff and Class members are not paid at least the hourly minimum

wage for each hour worked;

        d.     Whether Plaintiff and Class members are entitled to and paid overtime at their

promised hourly wage under the New York Labor Law;

        e.     Whether Defendants maintained a policy, pattern and/or practice of failing to

pay Plaintiff and the Rule 23 Class spread-of-hours pay as required by the NYLL;

        f.     Whether Defendants maintained a policy, pattern and/or practice of failing to

provide requisite statutory meal periods;

        g.     Whether Defendants provided a Time of Hire Notice detailing rates of pay and

payday at the start of Plaintiff and the Rule 23 Class’s start of employment and/or timely

thereafter;

        h.     Whether Defendants provided paystubs detailing the rates of pay and credits

taken towards the minimum wage to Plaintiff and the Rule 23 class on each payday; and

        i.     At what common rate, or rates subject to common method of calculation was

and is Defendants required to pay the Class members for their work.

        Typicality

        66.    Plaintiff's claims are typical of those claims which could be alleged by any

member of the Class, and the relief sought is typical of the relief that would be sought by each

member of the Class in separate actions. All the Class members were subject to the same

corporate practices of Defendants, as alleged herein, of failing to pay minimum wage or

overtime compensation. Defendants’ corporate-wide policies and practices affected all Class



TTroy                                        12 of 21                            Complaint
members similarly, and Defendants benefitted from the same type of unfair and/or wrongful

acts as to each Class member. Plaintiff and other Class members sustained similar losses,

injuries and damages arising from the same unlawful policies, practices and procedures.

        Adequacy

        67.    Plaintiff is able to fairly and adequately protect the interests of the Class and

have no interests antagonistic to the Class. Plaintiff is represented by attorneys who are

experienced and competent in representing Plaintiffs in both class action and wage-and-hour

employment litigation cases.

        Superiority

        68.    A class action is superior to other available methods for the fair and efficient

adjudication of the controversy, particularly in the context of wage-and-hour litigation where

individual Class members lack the financial resources to vigorously prosecute a lawsuit

against corporate defendants. Class action treatment will permit a large number of similarly

situated persons to prosecute their common claims in a single forum simultaneously,

efficiently and without the unnecessary duplication of efforts and expenses that numerous

individual actions engender. Because the losses, injuries and damages suffered by each of the

individual Class members are small in the sense pertinent to a class action analysis, the

expenses and burden of individual litigation would make it extremely difficult or impossible

for the individual Class members to redress the wrongs done to them. Further, important

public interests will be served by addressing the matter as a class action. The adjudication of

individual litigation claims would result in a great expenditure of Court and public resources;

however, treating the claims as a class action would result in a significant saving of these

costs. The prosecution of separate actions by individual members of the Class would create a


TTroy                                         13 of 21                             Complaint
risk of inconsistent and/or varying adjudications with respect to the individual members of the

Class, establishing incompatible standards of conduct for Defendants and resulting in the

impairment of Class members’ rights and the disposition of their interests through actions to

which they were not parties. The issues in this action can be decided by means of common,

class-wide proof. In addition, if appropriate, the Court can, and is empowered to, fashion

methods to efficiently manage this action as a class action.

        69.    Upon information and belief, Defendants and other employers throughout the

state violate the New York Labor Law. Current employees are often afraid to assert their

rights out of fear of direct or indirect retaliation. Former employees are fearful of bringing

claims because doing so can harm their employment, future employment, and future efforts to

secure employment. Class actions provide class members who are not named in the complaint

a degree of anonymity which allows for the vindication of their rights while eliminating or

reducing these risks.

                                     STATEMENT OF CLAIMS



 [Violations of the Fair Labor Standards Act—Failure to Pay Minimum Wage/ Unpaid
                                         Wages
               Brought on behalf of the Plaintiff and the FLSA Collective]

        70.    Plaintiff re-alleges and incorporates by reference all preceding paragraphs as

though fully set forth herein.

        71.    At all relevant times, Defendants had a policy and practice of refusing to pay

Plaintiff in full, and the similarly situated collective action members, for some or all of the

hours they worked.

        72.    The FLSA provides that any employer who violates the provisions of 29 U.S.C.

§ 206 shall be liable to the employees affected in the amount of their unpaid wage, and in an


TTroy                                         14 of 21                            Complaint
additional equal amount as liquidated damages.

        73.    Defendants knowingly and willfully disregarded the provisions of the FLSA as

evidenced by failing to compensate Plaintiff and Collective Class Members at the statutory

minimum wage when they knew or should have known such was due and that failing to do so

would financially injure Plaintiff and Collective Action members.


  [Violation of New York Labor Law—Failure to Pay Minimum Wage/ Unpaid Wages
                    Brought on behalf of Plaintiff and Rule 23 Class]

        74.    Plaintiff re-alleges and incorporates by reference all preceding paragraphs as

though fully set forth herein.

        75.    At all relevant times, Plaintiff is employed by Defendants within the meaning

of New York Labor Law §§ 2 and 651.

        76.    At all relevant times, Defendants had a policy and practice of refusing to pay

Plaintiff, and the collective action members, in full for some or all of the hours they worked.

        77.    Defendants knowingly and willfully violated Plaintiff’s and similarly situated

Class Members’ rights by failing to pay him minimum wages in the lawful amount for hours

worked.

        78.    An employer who fails to pay the minimum wage shall be liable, in addition to

the amount of any underpayments, for liquidated damages equal to twenty five percent (25%)

of the shortfall under NYLL §§ 190 et seq., §§ 650 et seq., and one hundred percent (100%)

after April 9, 2011 under NY Wage Theft Prevention Act, and interest.


          [Violations of the Fair Labor Standards Act—Failure to Pay Overtime
                Brought on behalf of the Plaintiff and the FLSA Collective]

        79.    Plaintiff re-alleges and incorporates by reference all preceding paragraphs as

though fully set forth herein.


TTroy                                         15 of 21                           Complaint
         80.   The FLSA provides that no employer engaged in commerce shall employ a

covered employee for a work week longer than forty (40) hours unless such employee

receives compensation for employment in excess of forty (40) hours at a rate not less than one

and one-half times the regular rate at which he is employed, or one and one-half times the

minimum wage, whichever is greater. 29 U.S.C. § 207(a).

         81.   The FLSA provides that any employer who violates the provisions of 29

U.S.C. § 207 shall be liable to the employees affected in the amount of their unpaid overtime

compensation, and in an additional equal amount as liquidated damages. 29 USC § 216(b).

         82.   Defendants’ failure to pay Plaintiff and the FLSA Collective their overtime

pay violated the FLSA.

         83.   At all relevant times, Defendants had, and continue to have, a policy of

practice of refusing to pay overtime compensation at the statutory rate of time and a half to

Plaintiff and Collective Action Members for all hours worked in excess of forty (40) hours

per workweek, which violated and continues to violate the FLSA, 29 U.S.C. §§ 201, et seq.,

including 29 U.S.C. §§ 207(a)(1) and 215(a).

         84.   The FLSA and supporting regulations required employers to notify employees

of employment law requires employers to notify employment law requirements. 29 C.F.R. §

516.4.

         85.   Defendants willfully failed to notify Plaintiff and FLSA Collective of the

requirements of the employment laws in order to facilitate their exploitation of Plaintiff’ and

FLSA Collectives’ labor.

         86.   Defendants knowingly and willfully disregarded the provisions of the FLSA as

evidenced by their failure to compensate Plaintiff and Collective Class Members the statutory




TTroy                                         16 of 21                           Complaint
overtime rate of time and one half for all hours worked in excess of forty (40) per week when

they knew or should have known such was due and that failing to do so would financially

injure Plaintiff and Collective Action members.


               [Violation of New York Labor Law—Failure to Pay Overtime
                     Brought on behalf of Plaintiff and Rule 23 Class]

        87.     Plaintiff re-alleges and incorporates by reference all preceding paragraphs as

though fully set forth herein.

        88.     An employer who fails to pay the minimum wage shall be liable, in addition to

the amount of any underpayments, for liquidated damages equal to twenty-five percent (25%)

before April 9, 2011 and one hundred percent (100%) thereafter under NY Wage Theft

Prevention Act, and interest.

        89.     At all relevant times, Defendants had a policy and practice of refusing to pay

the overtime compensation to Plaintiff at one and one-half times the hourly rate the Plaintiff

and the class are entitled to.

        90.     Defendant’ failure to pay Plaintiff her overtime pay violated the NYLL.

        91.     Defendants’ failure to pay Plaintiff was not in good faith.


                 [Violation of New York Labor Law—Spread of Time Pay
                     Brought on behalf of Plaintiff and Rule 23 Class]

        92.     Plaintiff re-alleges and incorporates by reference all preceding paragraphs as

though fully set forth herein.

        93.     The NYLL requires employers to pay an extra hour’s pay for every day that an

employee works an interval in excess of ten hours pursuant to NYLL §§ 190, et seq., and §§

650, et seq., and New York State Department of Labor regulations § 146-1.6.

        94.     Defendants’ failure to pay Plaintiff spread-of-hours pay was not in good faith.


TTroy                                         17 of 21                           Complaint
               [Violation of New York Labor Law—Failure to Keep Records
                      Brought on behalf of Plaintiff and Rule 23 Class]

        95.     Plaintiff re-alleges and incorporates by reference all preceding paragraphs as

though fully set forth herein.

        96.     Defendants did not maintain, establish and preserve Plaintiff's weekly payroll

records for a period of not less than six years, as required by NYCRR § 146-2.1.

        97.     As a result of Defendants’ unlawful conduct, Plaintiff has sustained damages

including loss of earning, in an amount to be established at trial, liquidated damages,

prejudgment interest, costs and attorneys’ fee, pursuant to the state law.

        98.     Upon information and belief, Defendants failed to maintain adequate and

accurate written records of actual hours worked and true wages earned by Plaintiff in order to

facilitate their exploitation of Plaintiff's labor.

        99.     Defendants’ failure to maintain adequate and accurate written records of actual

hours worked and true wages earned by Plaintiff were not in good faith.

                                          PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, on behalf of herself, and on the behalf of the FLSA

Collective Plaintiffs and Rule 23 Class, respectfully requests that this Court enter a judgment

providing the following relief:

        a)      Authorizing Plaintiff at the earliest possible time to give notice of this

collective action, or that the Court issue such notice, to all persons who are presently, or have

up through the extent allowable under the statute of limitations and including the date of

issuance of court-supervised notice, been employed by Defendants as non-exempt employees.




TTroy                                             18 of 21                          Complaint
Such notice shall inform them that the civil notice has been filed, of the nature of the action,

of his right to join this lawsuit if they believe they were denied premium overtime wages;

        b)     Certification of this case as a collective action pursuant to FLSA;

        c)     Issuance of notice pursuant to 29 U.S.C. § 216(b) to all similarly situated

members of the FLSA opt-in class, apprising them of the pendency of this action, and permitting

them to assert timely FLSA claims and state claims in this action by filing individual Consent

to Sue forms pursuant to 29 U.S.C. § 216(b), and appointing Plaintiff and their counsel to

represent the Collective Action Members;

        d)     A declaratory judgment that the practices complained of herein are unlawful

under FLSA and New York Labor Law;

        e)     An injunction against Corporate Defendants, its officers, agents, successors,

employees, representatives and any and all persons acting in concert with them as provided by

law, from engaging in each of unlawful practices and policies set forth herein;

        f)     An award of unpaid minimum wage and overtime wages due under FLSA and

New York Labor Law due Plaintiff and the Collective Action members plus compensatory

and liquidated damages in the amount of twenty five percent (25%) prior to April 9, 2011 and

one hundred percent (100%) thereafter under NY Wage Theft Prevention Act;

        g)     An award of liquidated and/or punitive damages as a result of Defendants’

knowing and willful failure to pay wages at least the hourly minimum wage, overtime

compensation pursuant to 29 U.S.C. §216;

        h)     Up to five thousand dollars ($5,000) per Plaintiff for Defendants’ failure to

provide a Time of Hire Notice detailing rates of pay and payday;




TTroy                                         19 of 21                            Complaint
         i)      An award of liquidated and/or punitive damages as a result of Defendants’

willful failure to overtime compensation, and “spread of hours” premium pursuant to New

York Labor Law;

         j)      An award of costs and expenses of this action together with reasonable

attorneys’ and expert fees pursuant to 29 U.S.C. §216(b) and NYLL §§198 and 663;

         k)      The cost and disbursements of this action;

         l)      An award of prejudgment and post-judgment fees;

         m)      Providing that if any amounts remain unpaid upon the expiration of ninety

days following the issuance of judgment, or ninety days after expiration of the time to appeal

and no appeal is then pending, whichever is later, the total amount of judgment shall

automatically increase by fifteen percent, as required by NYLL §198(4); and

         n)      Such other and further legal and equitable relief as this Court deems necessary,

just, and proper.



                                         DEMAND FOR TRIAL BY JURY
        Pursuant to Rule 38(b) and 38(c) of the Federal Rules of Civil Procedures, Plaintiffs
demand a trial by jury on all questions of facts

Dated: Flushing, New York
February 5, 2020
                                        TROY LAW, PLLC
                                        Attorneys for the Plaintiff, proposed FLSA
                                        Collective and potential Rule 23 Class

                                        /s/ John Troy
                                        John Troy (JT0481)
                                        Aaron Schweitzer (AS 6369)
                                        Leanghour Lim (LL 6988)



TTroy                                          20 of 21                           Complaint
TTroy   21 of 21   Complaint
